EXHIBIT 10.1

JOHNSON CONTROLS, INC.
OPTION OR STOCK APPRECIATION RIGHT AWARD

     
Name: Employee Name
  Number of Options: ##
Number of SARs:##
 
   
Grant Date: mm/dd/yyyy
  Expiration Date: mm/dd/yyyy
 
   
Exercisable Date: mm/dd/yyyy
  Exercise Price Per Share: $##

Grant — Terms for Nonqualified Stock Options and Stock Appreciation Rights

Johnson Controls, Inc. has adopted the 2007 Stock Option Plan to permit awards
of stock options or stock appreciation rights to be made to certain key
employees of the Company or any Affiliate. The Company desires the employee to
remain in employment with the Company or an Affiliate by providing the
Participant with a means to acquire or to increase his/her proprietary interest
in the Company’s success.

Definitions. Capitalized terms used in this Agreement have the following
meanings:



  (a)   “Award” means a grant of Options and/or Stock Appreciation Rights.



  (b)   “Company” means Johnson Controls, Inc., a Wisconsin corporation, or any
successor thereto.



  (c)   “Fair Market Value” means, per Share on a particular date, the closing
sales price on such date on the New York Stock Exchange, or if no sales of Stock
occur on the date in question, on the last preceding date on which there was a
sale on such market.



  (d)   “Grant Date” is the date the Award was made to the Participant.



  (e)   “NSO” is an Award of a Nonqualified Stock Option.



  (f)   “Option” means the right to purchase Shares at a stated price for a
specified period of time.



  (g)   “Participant” means an individual selected to receive an Award.



  (h)   “Plan” means the Johnson Controls, Inc. 2007 Stock Option Plan, as may
be amended from time to time.



  (i)   “SAR” is an Award of Stock Appreciation Rights which will be settled in
cash. The Participant will receive the economic equivalent of the value between
the Exercise Price and the Fair Market Value on exercise date.



  (j)   “Stock” means the Common Stock of the Company, par value of $0.04-1/16
per share.



  (k)   “Tax Date” means the date income is recognized pursuant to the exercise
of the Option or SAR.

Other capitalized terms used in this Agreement have the meaning given in the
Plan.

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:



1.   Subject to the terms and conditions of the Plan, a copy of which has been
made available to the Participant and made a part hereof, and this Agreement,
the Company grants to the Participant an Award of Nonqualified Stock Options or
an Award of Stock Appreciation Rights, as specified in the Participant Award
letter delivered to the Participant by email from the Chief Executive Officer of
the Company.



2.   The purchase price payable upon exercise of the NSO Options or used to
determine the value of the SARs shall be the Exercise Price per share indicated
in the Participant Award letter, subject to adjustment as described in the terms
of the Plan.



3.   Subject to the terms and conditions of the Plan and this Agreement, the
Award may be exercised by the Participant while in the employ of the Company or
any Subsidiary, in whole or in part in increments of not less than 50 shares,
from time to time, to the extent the Award is vested and prior to the expiration
date.

The vesting schedule of the Award is as follows:



  (a)   Fifty Percent (50%) of the Award shall vest on the two-year anniversary
date of the Grant Date.



  (b)   Fifty Percent (50%) of the Award shall vest on the three-year
anniversary date of the Grant Date.

The Award shall expire ten years from the Grant Date.



4.   The Award may be exercised only by written notice, delivered, faxed or
mailed to the Shareholder Services Department of the Company in Milwaukee,
Wisconsin, specifying the number of Options or SARs being exercised. For an NSO,
such notice shall be accompanied by payment of the entire Exercise Price of the
shares of Stock being purchased: (i) in cash or its equivalent; (ii) by
tendering previously acquired shares of Stock valued at their Fair Market Value
at the time of exercise; or (iii) by any combination of (i) and (ii).



5.   (a) It shall be a condition of the obligation of the Company to issue or
transfer shares of Stock upon exercise of the NSO, that the Participant pay to
the Company upon its demand, such amount as may be requested by the Company for
the purpose of satisfying its liability to withhold federal, state or local
income or other taxes incurred by reason of the exercise of the NSO. If the
amount requested is not paid, the Company may refuse to issue or transfer
 shares of Stock upon exercise of the NSO.



  (b)   The Participant shall be permitted to satisfy the Company’s withholding
tax requirements by electing (the “Election”) to have the Company withhold
shares of Stock otherwise issuable to the Participant or to deliver to the
Company shares of Stock having a Fair Market Value on the Tax Date equal to the
minimum amount required to be withheld by the Participant. If the number of
shares of Stock determined pursuant to the preceding sentence shall include a
fractional share, the number of shares withheld or delivered shall be reduced to
the next lower whole number and the Participant shall deliver to the Company
cash in lieu of such fractional share, or otherwise make arrangements
satisfactory to the Company for payment of such amount.



  i.   The Election must be received by the Shareholder Services Department of
the Company, at its principal office, prior to the Participant’s Tax Date.



  ii.   The Election shall be irrevocable, and shall be subject to disapproval,
in whole or in part, by the Administrator. The Election shall be made in writing
and shall be made according to such rules and regulations and in such form as
the Administrator shall determine.



  (c)   In the case of the exercise of an SAR, written notice, as provided in
paragraph 4, shall include the Participant’s local payroll contact for the
purpose of processing the payment which will include satisfying the Company’s
liability to withhold payroll taxes designated by local laws.



6.   (a) Termination. In the event a Participant’s employment with the Company
or any of its Affiliates shall be terminated for any reason, except early or
normal retirement, death or total and permanent disability or Cause, a
Participant may exercise his or her Award (to the extent vested and exercisable
as of the date of the Participant’s termination of employment) for a period of
thirty (30) days after the date of the Participant’s termination of employment,
but not later than the Award’s expiration date. Thereafter, all rights to
exercise the Award shall terminate.



  (b)   Termination for Retirement. If the Participant ceases to be an employee
of the Company or any Affiliate by reason of early or normal retirement, the
Award shall be exercisable in full without regard to any vesting requirements;
provided that the Award shall be exercisable in full only if the Participant
retires on or after the last day of the calendar year following the calendar
year in which such Award was granted, unless the Administrator determines
otherwise. In such case, the Award may be exercised by the Participant at any
time within thirty-six (36) months after the date of such early or normal
retirement, but not later than the Award’s expiration date, or if the
Participant is an officer of the Company at the time of early or normal
retirement, the Award may be exercised by the Participant at any time through
the Award’s expiration date.

For purposes of this subparagraph, the Participant’s employment shall be deemed
to be terminated due to early or normal retirement if the Participant is then
eligible to receive immediate early or normal retirement benefits under the
provisions of the Company’s or its Affiliates’ defined benefit pension plans;
or, absent a defined benefit pension plan, if the Participant has worked at
least ten years for the Company and its Affiliates and is at least 55 years old,
or retires with five years of service and is at least 65 years old.



  (c)   Termination for Total and Permanent Disability. If the Participant
ceases to be an employee of the Company or any Affiliate by reason of total and
permanent disability, if the Participant is permanently and totally disabled (as
defined in the Plan), the Award shall be exercisable in full without regard to
any vesting requirements, and may be exercised by the Participant at any time
within thirty-six (36) months after the date of such termination, or if the
Participant is an officer of the Company at the time of the total and permanent
disability, the Award shall exercisable at any time within five (5) years after
the date of such termination, but not later than the Award’s expiration date.



  (d)   Death. In the event of the Participant’s death while actively employed
by the Company or any Affiliate, the Award shall be exercisable immediately to
the extent it would have been exercisable had the Participant remained in
service in the twelve (12) months after the date of death, and may be exercised
at an time until the first anniversary of the date of the Participant’s death,
but not later than the Award’s expiration date. The Award may be exercised by
the person to whom the Award is transferred by will or by applicable laws of the
descent and distribution by giving notice, as provided in paragraph 4. In the
event of the death of a retired Participant or a Participant on total and
permanent disability, the Award may be exercised by the person to whom the
Option is transferred, by will or by applicable laws of the descent and
distribution, as if the Participant had remained living under paragraphs 6(b) or
(c), as applicable.



  (e)   Termination for Cause (as defined in the Plan) shall cause the
cancellation and forfeiture of any Award, regardless of vesting; and any pending
exercises shall be cancelled on that date.



6.   If the Administrator determines that a Participant has engaged in Inimical
Conduct (as defined in the Plan) whether before or after termination of
employment, the Award shall be cancelled, regardless of vesting; and any pending
exercises shall be cancelled on that date.



7.   The Participant shall not be deemed for any purposes to be a stockholder of
the Company with respect to any shares which may be acquired hereunder except to
the extent that the Option shall have been exercised with respect thereto and
shares of Johnson Controls common stock issued therefor.



8.   This Award shall not be transferable (without the Administrator’s consent)
other than by will or the laws of descent and distribution or pursuant to a
“Qualified Domestic Relations Order” as defined in Section 414(p) of the U.S.
Internal Revenue Code.



9.   Following transfer (if applicable), the Award shall continue to be subject
to the same terms and conditions as were applicable immediately prior to
transfer, provided that the Award may be exercised during the life of the
Participant only by the Participant or, if applicable, by the alternate payee
designated under a Qualified Domestic Relations Order or the Participant’s
permitted transferees.



10.   The Participant agrees for himself/herself and the Participant’s heirs,
legatees, and legal representatives, with respect to all shares of Stock
acquired pursuant to the terms and conditions of this Agreement (or any shares
of Stock issued pursuant to a stock dividend or stock split thereon or any
securities issued in lieu thereof or in substitution or exchange therefor) that
the Participant and the Participant’s heirs, legatees, and legal representatives
will not sell or otherwise dispose of such shares except pursuant to an
effective registration statement under the Securities Act of 1933, as amended
(“Act”), or except in a transaction which, in the opinion of counsel for the
Company, is exempt from registration under the Act.



11.   The existence of the Award herein granted shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issuance of bonds, debentures, preferred, or prior
preference stock ahead of or affecting the Stock or the rights thereof, or
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.



12.   As a condition of the granting of the Award, the Participant agrees for
himself/herself and his/her legal representatives, that any dispute or
disagreement which may arise under or as a result of or pursuant to this
Agreement shall be governed by the internal laws of the State of Wisconsin and
settled by final binding arbitration in accordance with the rules of the
American Arbitration Association and the provisions of the Plan.



13.   Notwithstanding the provisions of paragraph 3 of this Agreement, in the
event of a Change of Control of the Company (as defined in the Plan), if the
Participant has in effect an employment, retention, change of control, severance
or similar agreement with the Company or any Affiliate that discusses the effect
of a Change of Control on the vesting of such Participant’s Awards, then such
agreement shall control the vesting of this Award upon the occurrence of a
Change of Control. In all other cases, upon a Change of Control, this Award, if
the Participant is then employed by the Company or an Affiliate, shall be
exercisable in full. Further, upon a Change of Control of the Company, the
Committee may, in its discretion, cancel this Award effective on the date of the
Change of Control in exchange for a cash payment to the Participant (or other
holder thereof) in an amount equal to the number of Options or SARs that have
not been exercised multiplied by the excess of the Fair Market Value per Share
on the date of the Change of Control over the Exercise Price.

This Agreement, and any documents expressly incorporated herein, contain all of
the provisions applicable to the Award and no other statements, documents or
practices may modify, waive or alter such provisions unless expressly set forth
in writing, signed by an authorized officer of the Company and delivered to the
Participant.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by one
of its duly authorized officers as of the date of Grant.

JOHNSON CONTROLS, INC.

Jerome D. Okarma
Vice President, Secretary and General Counsel

